DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 6th, 2022 has been entered. Claims 1-18 remain pending. Applicant’s amendments to the drawings and specification overcome each and every objection previously set forth in the Non-Final Office Action mailed February 4th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 6176376) in view of Toman et al. (US 9873616).
Regarding claim 1, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane (Col. 1 lines 10-14) from each other, comprising 
a step of adding an egg shell with an egg shell membrane attached thereto (Col. 4 lines 26-27) to a swirling flow of water (Col. 4 lines 33-35). 
MacNeil (US 6176376) lacks teaching an alkaline solution. 
Toman et al. (US 9873616) teaches a method for separating an egg shell and an egg shell membrane from each other comprising a step of adding an egg shell with an egg shell membrane attached thereto to an alkaline solution (Col. 7 lines 9-15). Toman et al. (US 9873616) states that the separation as taught by MacNeil is only mechanical in nature (Col. 1 lines 59-66), and it is more beneficial to perform a separation which is both mechanical and chemical in nature (Col. 3 lines 3-9). Toman et al. states that the preferred embodiment comprises an alkaline solution in a tank with an agitation apparatus, as it results in a high degree of separation (Col. 7 lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeil (US 6176376) to include an alkaline solution as taught by Toman et al. (US 9873616) in order to separate egg shell and egg shell membrane chemically in addition to mechanically, which results in a higher degree of separation. 
Regarding claim 2, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane, wherein the swirling flow is a vortex flow with a centrifugal force (Col. 5 lines 5-10). 
Regarding claim 3, MacNeil (US 6176376) lacks teaching a method for separating an egg shell and an egg shell membrane, wherein the alkaline solution has a pH of 10 to 14.
Toman et al. (US 9873616) teaches a method for separating an egg shell and an egg shell membrane comprising an alkaline solution with a pH of 10 to 14 (Col. 6 lines 14-23). Toman et al. explains that a basic solution removes remaining egg shell membrane and other impurities from the egg shell (Col. 6 lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeil (US 6176376) to include an alkaline solution with a pH of 10 to 14 as taught by Toman et al. (US 9873616) in order to use a solution which may remove egg shell membrane and other impurities from the egg shell, resulting in a higher degree of separation. 
Regarding claim 4, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane, comprising a step of collecting an egg shell membrane (Col. 5 lines 16-18) suspended in the solution (Col. 5 lines 18-23).
Regarding claim 5, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane, comprising a step of collecting a settled egg shell (Col. 5 line 66-Col. 6 line 2). 
Regarding claim 6, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane (Col. 1 lines 10-14) from each other, using an apparatus (Col. 3 lines 53-61) for separation of egg shell membrane, the apparatus comprising: 
a bottomed cylindrical container (Fig. 1 #102 “tank”) with an opening on the top (Fig. 1 opening on top of #102); 
a solution supplying part (Col. 5 lines 44-49) positioned near the bottom of the container side (Fig. 1 #128 “conduit” near bottom of container #102 side); and 
an egg shell feeding part (Col. 4 lines 36-38) positioned near the center of the opening on the top of the container (Fig. 1 #112 “chute” near center of open top of #102); 
wherein the method comprises steps of: 
adding a solution from the solution supplying part (Col. 5 lines 44-47) to generate a swirling flow of the solution in the container (Col. 5 lines 50-52); 
adding an egg shell with an egg shell membrane attached thereto from the egg shell feeding part (Col. 4 lines 26-27); and 
collecting an egg shell membrane suspended in the swirling flow of the alkaline solution (Col. 5 lines 16-23).
As mentioned previously regarding claim 1, MacNeil (US 6176376) lacks teaching an alkaline solution. 
Toman et al. (US 9873616) teaches a method for separating an egg shell and an egg shell membrane from each other comprising a step of adding an egg shell with an egg shell membrane attached thereto to an alkaline solution (Col. 7 lines 9-15). Toman et al. (US 9873616) states that the separation as taught by MacNeil is only mechanical in nature (Col. 1 lines 59-66), and it is more beneficial to perform a separation which is both mechanical and chemical in nature (Col. 3 lines 3-9). Toman et al. states that the preferred embodiment comprises an alkaline solution in a tank with an agitation apparatus, as it results in a high degree of separation (Col. 7 lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeil (US 6176376) to include an alkaline solution as taught by Toman et al. (US 9873616) in order to separate egg shell and egg shell membrane chemically in addition to mechanically, which results in a higher degree of separation. 
Regarding claim 12, MacNeil (US 6176376) lacks teaching a method for separating an egg shell and an egg shell membrane, wherein the alkaline solution has a pH of 10 to 14.
Toman et al. (US 9873616) teaches a method for separating an egg shell and an egg shell membrane comprising an alkaline solution with a pH of 10 to 14 (Col. 6 lines 14-23). Toman et al. explains that a basic solution removes remaining egg shell membrane and other impurities from the egg shell (Col. 6 lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeil (US 6176376) to include an alkaline solution with a pH of 10 to 14 as taught by Toman et al. (US 9873616) in order to use a solution which may remove egg shell membrane and other impurities from the egg shell, resulting in a higher degree of separation. 
Regarding claims 13 and 14, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane, comprising a step of collecting an egg shell membrane (Col. 5 lines 16-18) suspended in the solution (Col. 5 lines 18-23).
Regarding claims 15, 16 and 17, MacNeil (US 6176376) teaches a method for separating an egg shell and an egg shell membrane, comprising a step of collecting a settled egg shell (Col. 5 line 66-Col. 6 line 2).
Claims 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 6176376) in view of Peterson et al. (US 4111798) and Toman et al. (US 9873616).
Regarding claim 7, MacNeil (US 6176376) teaches an apparatus for separating an egg shell and an egg shell membrane (Col. 1 lines 10-14) from each other, comprising: 
a bottomed cylindrical container (Col. 4 line 28, #102 “tank”) capable of containing an egg shell with an egg shell membrane attached thereto and a solution (Col. 4 lines 43-52); 
a solution supplying part (Col. 5 lines 44-49) positioned near the bottom of the container (Fig. 1 #128 “conduit” near bottom of container #102 side) and opened toward the container in a direction (Col. 5 lines 50-53) enabling the formation of a swirling flow of the solution in the container (Col. 4 lines 47-49); and 
a hollow egg shell feeding part (Col. 4 lines 36-38) positioned above and within the container (Fig. 1 #112 “chute” above and within container #102).  
MacNeil (US 6176376) lacks teaching a hollow egg shell feeding part positioned coaxially with the center of the swirling flow of the solution.
Peterson et al. (US 4111798) teaches an apparatus for separating a mixture of objects from each other (Col. 1 lines 8-12) wherein the object feeding part (Fig. 1 #3) is positioned coaxially with the center of the swirling flow of the solution (Col. 13 lines 13-15). Peterson et al. (US 4111798) states that by providing a feeding part positioned coaxially with the center of the separation tank, the objects would evenly fill the cross-sectional area of the tank (Col. 7 lines 40-46), therefore avoiding errors in the separation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeil (US 6176376) to include a hollow egg shell feeding part positioned coaxially with the venter of the swirling flow of the solution as taught by Peterson et al. (US 4111798) in order to provide a more uniform distribution of material entering the tank, resulting in a higher degree of separation. 
Additionally as mentioned previously regarding claim 1, MacNeil (US 6176376) lacks teaching an alkaline solution. 
Toman et al. (US 9873616) teaches an apparatus for separating an egg shell and an egg shell membrane from each other, comprising a step of adding an egg shell with an egg shell membrane attached thereto to an alkaline solution (Col. 7 lines 9-15). Toman et al. (US 9873616) states that the separation as taught by MacNeil is only mechanical in nature (Col. 1 lines 59-66), and it is more beneficial to perform a separation which is both mechanical and chemical in nature (Col. 3 lines 3-9). Toman et al. states that the preferred embodiment comprises an alkaline solution in a tank with an agitation apparatus, as it results in a high degree of separation (Col. 7 lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacNeil (US 6176376) to include an alkaline solution as taught by Toman et al. (US 9873616) in order to separate egg shell and egg shell membrane chemically in addition to mechanically, which results in a higher degree of separation. 
Regarding claim 8, MacNeil (US 6176376) teaches an apparatus for separating an egg shell and an egg shell membrane further comprising a diffusing projection (Fig. 2 #132 “first auger”) at the center of the inner bottom of the container (Fig. 2 #132 at the center of the inner bottom of #102). 
Regarding claim 9, MacNeil (US 6176376) teaches an apparatus for separating an egg shell and an egg shell membrane comprising a collection channel (Fig. 1 #122 “conduit”) for egg shell membranes on the outer periphery of the container (Col. 5 lines 16-24). 
Regarding claim 10, MacNeil (US 6176376) teaches an apparatus for separating an egg shell and an egg shell membrane comprising at least one outlet (Fig. 1 end of #122 near #106) in the collection channel (Fig. 1 #122 “conduit”). 
Regarding claim 11, MacNeil (US 6176376) teaches an apparatus for separating an egg shell and an egg shell membrane wherein a barrier (Fig. 1 #126 “mesh belt assembly”) is provided around the outlet (Fig. 1 end of #122 near #106). 
Regarding claim 18, MacNeil (US 6176376) teaches an apparatus for separating an egg shell and an egg shell membrane comprising a collection channel (Fig. 1 #122 “conduit”) for egg shell membranes on the outer periphery of the container (Col. 5 lines 16-24).
Response to Arguments
Applicant's arguments filed June 6th, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Toman et al. (US 9873616) teaches a method and apparatus for the separation of calcium carbonate eggshell from eggshell by-product (Col. 2 lines 46-51). While the alkaline solution taught by Toman et al. is for “digesting” the eggshell membrane, Toman et al. states that the base chemicals may vary in concentration, residence time, temperature, and other variables associated with the processing of materials as appropriate for the specific end use (Col. 2 line 64-Col. 3 line 9). Toman et al. states that this apparatus was applicable for producing calcium carbonate used for human consumption (Col. 1 lines 39-42), however the membrane  is beneficial in medical and cosmetic industries (Col. 1 lines 31-35). Therefore, Toman et al. explains how different variables result in different degrees of “digestion”, and states that the use of eggshell membrane is beneficial in cosmetic and medical industries. The Examiner would like to clarify that a person having ordinary skill in the art would have been motivated to combine the teachings from Toman et al. with the method and apparatus as taught by MacNeil in order to provide an apparatus which may chemically separate and collect the eggshell and the eggshell membrane before the eggshell membrane is “digested” by the solution. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653